
	

113 SRES 139 IS: Celebrating the 20th anniversary of the Family and Medical Leave Act of 1993.
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 139
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Sanders, Mr. Casey,
			 Mr. Franken, Mr. Whitehouse, Mr.
			 Murphy, Ms. Warren,
			 Mr. Baucus, Mr.
			 Levin, Mrs. Boxer,
			 Mr. Durbin, Mr.
			 Reed, Mr. Schumer,
			 Mr. Lautenberg, Mr. Menendez, Mr.
			 Cardin, Mr. Brown,
			 Mr. Tester, Mrs. Shaheen, Mrs.
			 Gillibrand, Mr. Coons,
			 Mr. Blumenthal, and
			 Ms. Heitkamp) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Celebrating the 20th anniversary of the
		  Family and Medical Leave Act of 1993.
	
	
		Whereas February 5, 2013, marks the 20th anniversary of
			 the enactment of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611 et
			 seq.), which was signed by President Bill Clinton;
		Whereas the Family and Medical Leave Act is a landmark
			 law, and the first significant law to address the need of families to balance
			 work with family and health responsibilities;
		Whereas prior to the passage of the Family and Medical
			 Leave Act, employees often did not have access to leave from work, or feared
			 losing their jobs if they took leave, when the employee or an immediate family
			 member faced a serious health condition, or when recovering from giving birth
			 or bonding with a new child;
		Whereas prior to the passage of the Family and Medical
			 Leave Act, women often faced employment discrimination based on caregiving
			 responsibilities and men often faced discrimination in accessing family
			 leave;
		Whereas the responsibility to care for seriously ill
			 family members and to bond with a newborn or newly adopted child is recognized,
			 respected, and expected throughout the United States;
		Whereas Congress worked in a bipartisan manner to craft
			 the Family and Medical Leave Act;
		Whereas the Family and Medical Leave Act was the
			 culmination of years of hard work and is a lasting legacy for Senators Chris
			 Dodd and Kit Bond and Representatives Pat Schroeder and Marge Roukema, among
			 many others;
		Whereas the purposes of the Family and Medical Leave Act
			 are—
			(1)to balance the
			 demands of the workplace with the needs of families;
			(2)to promote the
			 stability and economic security of families;
			(3)to promote
			 national interests in preserving family integrity;
			(4)to entitle
			 employees to take reasonable leave for medical reasons, the birth or adoption
			 of a child, and the care of a child, spouse, or parent with a serious health
			 condition;
			(5)to accomplish the
			 purposes described in paragraphs (1) through (4) in a manner that accommodates
			 the legitimate interests of employers and minimizes the potential for
			 employment discrimination on the basis of sex; and
			(6)to promote the
			 goal of equal employment opportunity for women and men;
			Whereas the Family and Medical Leave Act allows an
			 employee to take up to 12 weeks of unpaid leave to bond with a newborn or newly
			 adopted child, to care for a child, spouse, or parent with a serious health
			 condition, and to tend to a serious health condition of the employee;
		Whereas the Family and Medical Leave Act benefits newborn
			 or newly adopted children by creating strong family bonds, allowing families
			 time to make arrangements for future caregiving, and promoting the
			 establishment of healthy practices such as breastfeeding;
		Whereas the Family and Medical Leave Act provides job
			 security and peace of mind for individuals and families struggling with a
			 difficult diagnosis or other serious health condition;
		Whereas the Family and Medical Leave Act allows
			 individuals to provide care for family members directly, strengthening families
			 and benefitting society by reducing costs to taxpayer-funded programs;
		Whereas Congress recognized the unique family needs of
			 military families and acted with bipartisan support in enacting the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 3) and the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2190) to expand the protections of the Family and Medical
			 Leave Act to meet the needs of military families;
		Whereas the Family and Medical Leave Act allows leave to
			 deal with qualifying exigencies arising from the deployment of a family member
			 to covered active duty in the United States Armed Forces;
		Whereas the Family and Medical Leave Act provides up to 26
			 weeks of leave to care for a member of the Armed Forces or recent veteran who
			 was seriously injured or became seriously ill because of active duty in the
			 United States Armed Forces;
		Whereas the Family and Medical Leave Act helps the United
			 States to fulfill the responsibility to support military families and care for
			 wounded warriors; and
		Whereas the Family and Medical Leave Act has been invoked
			 more than 100,000,000 times, allowing millions of families to attend to both
			 work and family responsibilities: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the 20th anniversary of the enactment of the Family and Medical Leave
			 Act of 1993 (29 U.S.C. 2611 et seq.);
			(2)salutes all of
			 the individuals who contributed to the enactment of the Family and Medical
			 Leave Act;
			(3)encourages all
			 individuals in the United States to celebrate the advance of workplace
			 protections and opportunities made possible by the enactment of the Family and
			 Medical Leave Act; and
			(4)pledges to
			 continue to work on a bipartisan basis to ensure that all individuals in the
			 United States are able to balance work and family responsibilities.
			
